Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1 line 16, “the lateral legs” should read -- the first and second lateral legs -- for consistency. Also see claim 9 line 16 for the same objection. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recites “a first threaded interface of a transition sub” and “a second interface of a transition sub”. The claim further recites “the first threaded interface of the transition sub” and “the second threaded interface of the transition sub”. This is confusing and examiner is unsure whether the second threaded interface is part of the same transition sub or a second transition sub. This is also unclear in some of the dependent claims such as claims 3-4, 11-12, and 16. 
Claims 3-8, and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent upon rejected claims 1 and 9. 
Claim 6 recites “wherein at least one of the first threaded interface of the first lateral leg and the second threaded interface of the second lateral leg the threaded interface comprises a gasket”. This is unclear as the sentence does not make sense. Examiner suggest deleting “the threaded interface” after the second lateral leg. 
Claims 8 and 15 recites “the lateral leg”. Examiner is not sure if this is referring to the first lateral leg or the second lateral leg. 
Allowable Subject Matter
Claims 1, 3-9, and 11-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant’s arguments filed on 05/03/2022, with respect to clams 1 and 9 have been fully considered and are persuasive.  The rejection of claims 1, 3-9, and 11-16 have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steele et al. (U.S. 2016/0273312A1) teach a multilateral junction comprising a connector body (112) having a main bore (114) and a lateral bore (116).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YANICK A AKARAGWE/Examiner, Art Unit 3672